                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

HUMPHREYS & PARTNERS ARCHITECTS,
L.P.,
                                                                     4:20-CV-3041
                        Plaintiff,

        vs.                                                          JUDGMENT

STONE CREEK VILLAS, LLC,

                        Defendant.


       This matter is before the Court on the parties’ Joint Stipulation of Dismissal. Filing 29.

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed without

prejudice, each party to bear its own fees and costs.


       Dated this 12th day of July, 2021.

                                                        BY THE COURT:


                                                        __________________________
                                                        Brian C. Buescher
                                                        United States District Judge
